ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                    )
                                               )
Harry Pepper and Associates, Inc.              )       ASBCA No. 61860
                                               )
Under Contract No. W912EP-10-C-0006            )

APPEARANCES FOR THE APPELLANT:                         Barbara G. Werther, Esq.
                                                       Meredith R. Philipp, Esq.
                                                        Troutman Sanders LLP
                                                        Washington, DC

APPEARANCES FOR THE GOVERNMENT:                        Michael P. Goodman, Esq.
                                                        Engineer Chief Trial Attorney
                                                       Jorge R. Martinez, Esq.
                                                       Susan E. Symanski, Esq.
                                                        Engineer Trial Attorneys
                                                        U.S. Army Engineer District, Jacksonville

                   OPINION BY ADMINISTRATIVE JUDGE THRASHER

       The parties have resolved their dispute and jointly request that the Board enter
judgment in this appeal. Accordingly, it is the Board's decision, pursuant to 41 U.S.C.
§§ 7105( e ), 7108(b ), and the parties' stipulation and agreement, that the appeal is sustained.
In the nature of a consent judgment, the Board makes a monetary award to appellant in the
amount of$1,171,322.98. This amount is inclusive of interest. No further interest shall be
paid.

       Dated: February 22. 2019



                                                     dministrative Judge
                                                    Chairman
                                                    Armed Services Board
                                                    of Contract Appeals

(Signatures continued)
'
     I concur




    -1:l:CKL=
     Administrative Judge
     Vice Chairman
                                                       OWEN C. WILSON
                                                       Administrative Judge
                                                       Vice Chairman
     Armed Services Board                              Armed Services Board
     of Contract Appeals                               of Contract Appeals


           I certify that the foregoing is a true copy of the Opinion and Decision of the Armed
    Services Board of Contract Appeals in ASBCA No. 61860, Appeal of Harry Pepper and
    Associates, Inc., rendered in conformance with the Board's Charter.

           Dated:



                                                       JEFFREY D. GARDIN
                                                       Recorder, Armed Services
                                                       Board of Contract Appeals




                                                   2